DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramoto, et al (“Classification of Cutibacterium acnes at phylotype level by MALDI-MS proteotyping” Proc. Jpn. Acad. Ser. B. 95, 2019; cited in IDS, copy in IFW). Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Teramoto discloses a microorganism identification method, comprising:

b)    a step for judging whether the sample contains Cutibacterium acnes (C. acnes) based on the m/z value (p. 617);
wherein the marker protein is one or more proteins selected from a group consisting of ribosomal proteins L7/L12, L9, LI8, L28, L29, L30, L31, S8, SI5, S19 and S20 (p. 617, second column; Table 2).
Regarding claim 2, Teramoto discloses a microorganism identification method, comprising:
a)    a step for reading out a m/z value of a peak derived from a marker protein on a mass spectrum, which is obtained by mass spectrometry of a test microorganism (p. 615, “Identification of biomarker proteins” section); and
b)    a step for judging whether the test microorganism is a C. acnes type I, II or III based on the m/z value (p. 618, first column);
wherein the marker protein is a combination of ribosomal proteins L6 and L23, a combination of ribosomal proteins LI5 and L23, or a combination of ribosomal proteins L6 and L15 (p. 618).
Regarding claim 3, Teramoto discloses a microorganism identification method, comprising:

b)    a step for judging whether the test microorganism is a phylotype IA1, IA2 or IB of a C. acnes type I based on the m/z value (p. 618);
wherein the marker protein is a combination of a ribosomal protein LI3 and an
antitoxin (p. 620).
	Regarding claim 4, Teramoto discloses wherein the m/z value of the peak of the antitoxin on the mass spectrum is 7034.6 (p. 618, second column).
	Regarding claims 5-7, Teramoto discloses wherein the marker protein on the mass spectrum further comprises a divalent ion (p. 618, second column).
	Regarding claim 8, Teramoto discloses a microorganism identification method, comprising:
a)    a step for reading out a m/z value of a peak derived from a marker protein on a mass spectrum, which is obtained by mass spectrometry of a sample containing microorganisms p. 615, “Identification of biomarker proteins” section), and
b)    a step forjudging whether the sample comprises at least one of a C. acnes type I, II or III based on the m/z value (p. 618, first column);
wherein in the step b), on the mass spectrum, in regard to a combination of ribosomal proteins L6 and L23, a combination of ribosomal proteins LI5 and L23, or a combination of ribosomal proteins L6 and LI 5, when there is at least one peak of a m/z value in a case of having mutations specific to the C. acnes types I, II, and III, it is judged that the sample comprises at least one of the C. acnes type I, II or III (p. 618).
Regarding claims 9-12, Teramoto discloses a program for making a computer execute the steps of the above claims (p. 621).
Regarding claims 13-16, Teramoto discloses an analysis method of skin bacterial flora using the identification methods of the above claims (abstract).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        13 March 2021